DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the information disclosure statement (IDS) filed 1/10/22, some listings have been crossed out for the following reasons: 
The US references listed on lines 8-11 were previously cited in PTO-Form 892 
The foreign references JPS60-18081 (titled "FM Demodulator") and GB891007 (titled "Improvements in or relating to the manufacture of foamed polymeric materials") do not appear to be relevant to the application

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9 and 12-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kusakari et al. (US 5,694,983 A).
Kusakari et al. shows a line handling system (Fig 2), comprising an actuatable coupling mechanism [3, 4, 11, 12] that is capable of coupling together two lines of a tugboat and a marine vessel by applying a connector [2] to the lines when actuated (see col. 5, lines 38-65). The actuatable coupling mechanism is configured to cut the connector from a supply [1] (see col. 5, lines 61-63).

Applicant may note that the preamble limitation “for a tugboat” is an intended use limitation, and therefore has not been accorded any patentable weight. Further, the limitation “for coupling together a line of the tugboat and a line of a marine vessel by applying a connector to the lines when actuated” in the body of the claim does not positively recite the lines, the tugboat, the marine vessel, or the connector. Therefore, such limitation has been interpreted merely as a capability statement. Accordingly, the coupling mechanism disclosed by Kusakari et al. is considered to be an equivalent of the inventive coupling mechanism, and is capable of coupling together lines belonging to a tugboat and a marine vessel, if such lines are placed within the two prongs [11, 12] of the coupling mechanism.
Re claim 2, the actuatable coupling mechanism has a line engager [11, 12] defining a coupling zone for receiving the lines, wherein the actuatable coupling mechanism is actuatable to apply the connector to the lines when the lines are in the coupling zone.
Re claim 3, the actuatable coupling mechanism comprises a support [14] for supporting the line engager, wherein the line engager is movable relative to the support for aiding alignment of the coupling zone with the lines in use. 
Re claim 4, the line engager comprises a fork having two prongs [11, 12], and the coupling zone is defined by and between the prongs.
Re claim 5, the actuatable coupling mechanism has a sensor for detecting a presence of the lines in the coupling zone, and for outputting a signal in dependence on the presence of the lines in the coupling zone, wherein the actuatable coupling mechanism is actuatable on the basis of the signal to apply the connector to the lines (see col. 5, lines 34-36).
Re claim 7, the sensor is considered to be a touch sensor.
Re claim 8, the actuatable coupling mechanism is selectively actuatable by a user to apply the connector to the lines to couple together the lines.


Re claim 9, the actuatable coupling mechanism is configured to wrap the connector around the lines when actuated.
Re claim 12, the connector is a length of wire.
Re claim 13, because the line of the tugboat is not positively recited in the preceding claim 1, it is not accorded any patentable weight. Therefore, a further characterization of such line as a messenger line is similarly not accorded any patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kusakari et al. (US 5,694,983 A) in view of Levin et al. (US 7,334,610 B2).
Kusakari et al., as described above, show an actuatable coupling mechanism with a sensor for detecting a presence of the lines in the coupling zone, and for outputting a signal in response to the presence of the lines in the coupling zone, wherein the actuatable coupling mechanism is actuatable on the basis of the signal to apply the connector to the lines.
Kusakari et al., however, do not disclose the actuatable coupling mechanism as being configured to automatically actuate to apply the connector to the lines when the sensor signal indicates the presence of the lines in the coupling zone.
Levin et al. show an actuatable coupling mechanism [28] with a sensor [22] for detecting a presence of the lines in the coupling zone (Fig 8) and outputting a signal in dependence on the presence of the lines in the coupling zone, wherein the actuatable coupling mechanism automatically actuates to apply the connector to the lines when the sensor signal indicates the presence of the lines in the coupling zone (see col. 4, lines 1-3).
It would have been obvious to a person skilled in the art before the effective filing date of the invention to reconfigure the coupling mechanism of Kusakari et al. to automatically actuate and apply the connector to the lines in response to the sensor signal indicating a presence of lines in the coupling zone, as taught by Levin et al. Providing Kusakari et al. with such a modification would have allowed the connector to be applied in a rapid and efficient manner.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jauncey et al. (US 10,233,604 B2) in view of Leban et al. (US 5,595,220 A).
Jauncey et al. show a boat [10] that is broadly considered to be a tugboat and capable of assisting a marine vessel to maneuver. The boat has an elongated line [14] that is connected to another elongated object [17] by a plurality of connectors [172] (see Fig 1 and Fig 13), wherein the connectors are disclosed as cable ties (see col. 9, lines 49-51). It is noted that the claim does not positively recite the lines or the marine vessel.
	Although Jauncey et al. shows cable tie connectors, it does not disclose the boat as having an onboard mechanism for applying the cable tie connectors.
Leban et al. discloses a system, which can be broadly considered as a line handling system, comprising an actuatable coupling mechanism [40] that is capable of coupling together elongated lines by applying a connector [32] to the lines when actuated (see col. 3, lines 34-38). The actuatable coupling mechanism is configured to cut the connector from a supply [36] by a blade [68] (see col. 3, lines 65-67). As previously noted, the body of the claim 1 (as incorporated in claim 14) does not positively recite a marine vessel, its lines, or the connector. Accordingly, the coupling mechanism disclosed by Leban et al. is considered capable of coupling together elongated lines belonging to a tugboat and a marine vessel, if such lines are placed within the coupling zone of the coupling mechanism.
It would have been obvious to a person skilled in the art before the effective filing date of the invention to equip the boat of Jauncey et al. with an actuatable coupling mechanism, as taught by Leban et al. Equipping the boat with such onboard coupling mechanism would have allowed one to apply the cable tie connectors on different types of elongated lines – including the lines of the tugboat and another marine vessel – in a safe, quick and efficient manner. 
Re claim 15, when the boat of Jauncey et al. is equipped with the coupling mechanism of Leban et al., the actuatable coupling mechanism would be capable of coupling together the lines when the lines are at a predetermined region of a perimeter of the boat hull.
 Re claim 16, the line handling system of modified Jauncey et al. would be movable relative to the hull so as to vary the predetermined region of the perimeter at which the actuatable coupling mechanism is for coupling together the lines.
Re claim 17, the line handling system is considered rotatable relative to the hull about an axis that passes through the hull so as to vary the predetermined region of the perimeter at which the actuatable coupling mechanism is for coupling together the lines.
Re claim 18, the actuatable coupling mechanism is capable of being moved between a first position, at which the actuatable coupling mechanism is actuatable to apply the connector to the lines to couple together the lines, and a second position, at which the actuatable coupling mechanism is stowed.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617